Title: To Benjamin Franklin from De Chezaulx, 15 September 1779
From: Chezaulx, Jean-Etienne de
To: Franklin, Benjamin


Monsieur,
à Berghen en Norvege ce 15. 7bre. 1779
Ci-dessus et de l’autre part est copie de la lettre que j’ai eu l’honneur de vous ecrire hier par la poste. Je profite aujourdhui de l’occasion d’un batiment qui part pour Amsterdam pour vous remettre, Monsieur, deux autres lettres des officiers commandant les deux prises dont je vous ai annoncé l’arrivée en ce port & qui sont le duplicata de celles que j’ai eu l’honneur de vous remettre hier. Je vous préviens, Monsieur, que j’ai pris des arrangements avec un banquier de cette ville M. Danckert D. Krohn, qui est la maison la plus opulente & la plus solide de toute la Norvege, dans la caisse duquel seront versés les fonds provenants des ventes de vos prises, si Elle est permise, pour que la remise en soit faite promptement. Quoique ce negociant soit d’une probité à toute épreuve & digne de vôtre confiance tout se passera sous mes yeux & mes auspices. Je vous suplie de vous reposer sur mon zéle & mes attentions à cet égard. Vous pouvez lui ecrire & vous informer à Amsterdam, Londres, Hambourg & toute autre grande ville de commerce de la maison de Mr. Danckert D. Krohn à Berghen. C’est le banquier dont je me sers ici pour les affaires de commerce & de change de ma nation. Il est à tous égards recommandable. Je vous rendrai compte, Monsieur, successivement de mes démarches & operations ulterieures relativement à vos prises. Je ne pourrai rien vous marquer d’intéressant qu’après que nous aurons reçu la reponse de Copenhague. J’ai l’honneur d’etre &c.
(signé) De CHEZAULX
(Copy W short secy)
